Order filed April 1, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00229-CV
                                  ____________

                  AGAR CORPORATION, INC., Appellant

                                       V.

 ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                          Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-20480


                                   ORDER

      According to the notice of appeal filed March 17, 2014, appellant is
appealing an interlocutory summary judgment order signed December 20, 2013.
Appellant asserts in its notice that the interlocutory order was made final and
appealable by an order of severance signed March 17, 2014. The clerk’s record
was filed March 28, 2014, and it does not contain an order of severance.
Accordingly, we issue the following order:
      Appellant is ordered to file a supplemental clerk’s record containing the
order of severance with the clerk of this court on or before April 25, 2014. If the
record is not supplemented to demonstrate our jurisdiction as ordered herein, the
court will consider dismissing the appeal.

                                  PER CURIAM




                                         2